Citation Nr: 1019212	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1957 to March 
1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Muskogee, Oklahoma, which declined to reopen the 
Veteran's previously denied claim for a psychiatric disorder.  

The Board reopened this claim in an August 2009 decision and 
remanded it for further development.  It now returns to the 
Board for appellate review.  

As previously noted by the Board in its August 2009 opinion, 
the Veteran in an April 2004 statement asked VA to determine 
if clear and unmistakable error was made on his "original 
stress related injury while on active duty in 1959."  The 
Veteran did not identify in this statement a rating decision 
which he felt was the product of clear and unmistakable error 
(CUE), and it is otherwise unclear if he wishes to have the 
issue of CUE formally adjudicated.  The agency of original 
jurisdiction (AOJ) is directed to obtain clarification from 
the Veteran as to his desire to file a CUE claim, to include 
requesting that he specifically identify the rating action he 
feels is the result of CUE.  The RO should conduct the 
appropriate development or adjudication indicated by the 
Veteran's response. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board must remand this claim again to 
insure compliance with the remand directives in the August 
2009 Board opinion. 

In accordance with VA's duty to assist under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), the Board remanded this claim for a VA 
opinion as to the likelihood that the Veteran has an acquired 
psychiatric disorder stemming from his period of active 
service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 
3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examiner was instructed that if the opinion was negative, the 
examiner should state the reasons for rejecting the evidence 
that was positive to the Veteran's claim, to include but not 
limited to reports from a private psychiatric hospitalization 
within a year and a half after separation from service for 
psychoneurotic depressive reaction, the April 1995 opinion 
from a social worker that the Veteran's mental illness was 
directly related to in-service psychological injuries, and 
the March 1996 opinion from a private psychiatrist that the 
onset of the Veteran's psychiatric disability was in service.  
Accordingly, a VA examination was provided in August 2009.  
For the following reasons, the Board finds that a new 
examination is warranted. 

In the August 2009 VA examination, the examiner found that 
the Veteran did not currently meet the criteria for a 
depressive disorder, although his records indicated that he 
met the criteria for depression in the past.  The examiner 
opined that the Veteran's depression was likely related to 
his personality disorder issues and his alcoholism and less 
likely than not related to service.  In support of this 
opinion, the examiner stated that over time the Veteran's 
account of the in-service stressor had "significantly" 
changed "into a different story" from the original account.  
In this regard, the examiner noted that a December 1959 in-
service hospitalization report reflects that the Veteran 
related that he was having a dream about a girlfriend when he 
awoke to find himself standing over a fellow bunkmate and 
about to attempt a sexual assault.  The Veteran was 
hospitalized because of distress over his own behavior.  The 
VA examiner noted that the Veteran's account of being the 
victim of a sexual assault does not appear until after the 
year 2000 in the Veteran's medical records (the Board here 
notes that in fact the earliest evidence of this account is a 
June 1993 VA treatment record).  The examiner also noted that 
at a 1996 hearing, the Veteran did not remember this episode, 
but rather stated that he was "in a fog" and that he had 
undergone a nervous breakdown.  The examiner summarized that 
the Veteran's account had changed from his being the initial 
aggressor, to not remembering the event, to being the victim 
of a sexual assault.  The examiner concluded that the 
Veteran's "stressor" in service was his own fear and issues 
related to his sexuality. 

The Board finds that the examiner's rationale is not adequate 
for rating purposes.   The VA examiner seemed to rely almost 
exclusively on the apparent inconsistencies in the Veteran's 
account of the in-service "stressor" as a basis for finding 
that the Veteran's depression was not related to service.  
Whether or not the event leading to the Veteran's in-service 
hospitalization actually occurred in the way he has described 
it, it is clear from the in-service hospitalization report 
and statements made by the Veteran subsequent to service that 
he was hospitalized due to an anxiety reaction for 
approximately two months.  The Board notes in this regard 
that an October 1959 in-service hospitalization report 
reflects that the Veteran "described a panic state 
follow[ing] an alleged homo-sexual [sic] act."  The author 
of this record did not specify what the incident was.  It was 
noted that after this incident the Veteran had feelings of 
anxiety and depression.  The Veteran does not contend, and 
the medical evidence does not show, that the Veteran has 
posttraumatic stress disorder (PTSD).  Indeed, a January 1997 
private examination report reflects that the Veteran does not 
have PTSD.  Thus, the main issue here is not whether the in-
service event occurred in the way the Veteran describes it, 
or indeed whether it occurred at all, but whether the 
Veteran's depression or another acquired psychiatric disorder 
had its origin in service.  The examiner did not offer an 
opinion in this regard.  Thus, the VA examiner's opinion is 
not adequate upon which to base a decision. 

The Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Accordingly, a new examination is 
warranted to determine the likelihood that the Veteran has an 
acquired psychiatric disorder related to the in-service 
hospitalization for an anxiety reaction.  The examiner should 
not base the opinion exclusively on whether or not the 
examiner finds that the Veteran's reported in-service sexual 
assault actually occurred, or occurred in the way he 
describes it, but rather should focus on whether any current 
psychiatric disorder had its origin in service, to include 
whether the in-service hospitalization represented 
symptomatology of his current disability.  If the VA examiner 
finds that the Veteran's in-service hospitalization was due 
to a personality disorder, the examiner should state whether 
a superimposed psychiatric disorder related to service 
aggravated the underlying personality disorder.  

The Board notes that whether or not the VA examiner finds 
that the Veteran has depression or another acquired 
psychiatric disorder on the day of the examination, he was 
diagnosed with bipolar disorder and major depression in 
January 2007 private treatment records.  These records were 
issued during the pendency this claim, which was submitted in 
October 2004.  Thus, a current psychiatric disorder has been 
established.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) (noting that the requirement of a current disability 
is satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).  As such, the 
examiner must address at a minimum whether the depression and 
bipolar disorder diagnosed in the January 2007 private 
treatment records are related to service.  If on remand the 
VA examiner's opinion is negative, the examiner should 
address the April 1995 letter from a private social worker 
finding that the Veteran's depression was related to service 
and that the Veteran had "suffered a mental and emotional 
breakdown in service as a result of the accumulated stress of 
his job and harassment from men in his division."  The 
examiner should also address the January 2007 private opinion 
that the Veteran's in-service "trauma perhaps triggered an 
initial episode of his Bipolar Disorder-specifically an 
episode of depression."  

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for an 
examination to determine the likelihood 
that the Veteran has an acquired 
psychiatric disorder related to service.  
The entire claims file and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that the Veteran 
has an acquired psychiatric disorder, to 
include the depression and bipolar 
disorder diagnosed in the January 2007 
private treatment records, as result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  The 
examiner should not base the opinion 
exclusively on whether or not the examiner 
finds that the Veteran's reported in-
service sexual assault actually occurred 
or occurred in the way he describes it, 
but rather should focus on whether any 
current psychiatric disorder had its 
origin in service, to include whether the 
in-service hospitalization represented 
symptomatology of his current disability.  
If the VA examiner finds that the 
Veteran's in-service hospitalization was 
due to a personality disorder, the 
examiner should state whether a 
superimposed psychiatric disorder related 
to service aggravated the underlying 
personality disorder.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The AOJ should ensure 
that an adequate rationale has been 
provided before returning this case to the 
Board. 

If the examiner's opinion is negative, the 
examiner should address the April 1995 
letter from a private social worker 
finding that the Veteran's depression was 
related to service and that the Veteran 
had "suffered a mental and emotional 
breakdown in service as a result of the 
accumulated stress of his job and 
harassment from men in his division."  
The examiner should also address the 
January 2007 private opinion that the 
Veteran's in-service "trauma perhaps 
triggered an initial episode of his 
Bipolar Disorder -specifically an episode 
of depression."  

If the examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must state the reasons why 
such an opinion cannot be rendered.  In 
this regard, the examiner should state 
whether a definitive opinion cannot be 
provided because required information is 
missing or because current medical 
knowledge yields multiple possible 
etiologies with none more likely than not 
the cause of the claimed disability.  The 
examiner should be as specific as 
possible. 

2.  After the above development is 
completed, and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



